Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 1 of 17 PageID #: 27



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
(516) 303-0552
spencer@spencersheehan.com

United States District Court
Eastern District of New York                                 1:19-cv-02249-ERK-RER

Charles Harris, Evan Williams, Angela Wade,
Donald C. Hunt, Erica Jacobson, Jennifer
Stephens, Paula Leblanc, Rachel Parks, Sonya
Bolerjack, Tatyana Kogan, Theresa Andriulli,
Tiffni Altes and Jane Doe, individually and on
behalf of all others similarly situated
                                 Plaintiffs

                   - against -                               First Amended Complaint



Mondelēz Global LLC
                                 Defendant

       Plaintiffs by attorneys alleges upon information and belief, except for allegations

pertaining to plaintiff, which are based on personal knowledge:


       1.    Mondelēz Global LLC (“defendant”) manufactures, processes, distributes, markets,

labels and sells chocolate sandwich cookies with crème filling known as Oreos (the “Products”).

       2.    The Product varieties include original, thin, dark chocolate, mint, peanut butter,

“mega stuf” (extra filling), reduced fat, seasonal and holiday flavors (i.e., “Winter,” “Halloween”),

among others.

       3.    The Products are available in various packaging formats such as packs of 2, cases,

standard size (14.3 oz or 405g) and family size.

       4.    The front labels proclaim “Milk’s Favorite Cookie,” “Oreo,” “Chocolate Sandwich


                                                   1
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 2 of 17 PageID #: 28



Cookies,” an Oreo splashed by fresh milk and “Always Made With Real Cocoa.”




       5.     The Product line contains substantially similar relevant representations, modified

only by the specific flavor and type (“thins,” “pistachio”).




       6.     All of the Products highlight certain ingredients or components on the front labels

through the statement “Always Made With Real Cocoa.”




                                                 2
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 3 of 17 PageID #: 29




        7.     According to a trade publication, “[M]ore consumers are looking for authenticity and

‘real’ ingredients in their foods, including sweet ingredients like real sugar” and cocoa.1

        8.     And survey data compiled by the International Dairy-Deli-Bakery Association

(IDDBA) shows a growing “number of Americans continue to avoid products made with processed

or artificial ingredients.”

        9.     Approximately two-thirds of consumers “noted that health, nutrition and making

better choices are factors in their purchasing decisions on indulgent items or desserts,” and “[H]alf

of shoppers look for ‘real’ ingredients.”2

        10.    Another recent study found “nearly three-quarters of U.S. consumers find it

important to recognize the ingredients in the products they buy,”3 confirming that “recognition of

ingredients to be one of the biggest drivers of product choice, with more than half of respondents

(52 percent) considering it to be an important factor.”4

        11.    This is not to say a reasonable consumer expects confections and sweets to be healthy


1
    Beth Day, Indulgence driving innovation in baked foods, November 3, 2016 FoodBusinessNews.net,
https://www.foodbusinessnews.net/articles/7110-indulgence-driving-innovation-in-baked-foods
2
    Progressive Grocer, Bakery Connects Emotionally With Consumers, Drives Grocery Sales, April 8, 2019,
https://progressivegrocer.com/bakery-connects-emotionally-consumers-drives-grocery-sales
3
  https://www.snackandbakery.com/articles/88762-clean-label-snacks-and-bakery-move-from-novelty-to-mainstream
4
   https://www.foodinsiderjournal.com/clean-label/75-consumers-will-pay-extra-clean-label-ingredients


                                                     3
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 4 of 17 PageID #: 30



or nutrient-rich – they are by definition an indulgence and not consumed for their salutary effects

in the same way other foods might be.

        12.    But consumers expect and seek out those indulgent foods that let them enjoy a “guilty

pleasure” while taking comfort in other attributes of those products.5

        13.    Defendant has tapped into this consumer demand for “real ingredients” by promoting

the products as “always made with real cocoa.”

        14.    The Products’ representations are misleading because despite the front-label claims

of “real cocoa,” they do not contain this component in the amount, type and/or form which a

reasonable consumer would expect based on the claims.

        15.    The “Always Made with Real Cocoa” representation is false, misleading and

deceptive because the ingredient list discloses they contain “Cocoa (Processed with Alkali).”




                                                   Ingredients: Unbleached Enriched
                                                   Flour (Wheat Flour, Niacin, Reduced
                                                   Iron, Thiamine Mononitrate {Vitamin
                                                   B1}, Riboflavin {Vitamin B2}, Folic
                                                   Acid), Sugar, Palm and/or Canola Oil,
                                                   Cocoa (Processed with Alkali), High
                                                   Fructose Corn Syrup, Leavening
                                                   (Baking Soda and/or Calcium
                                                   Phosphate), Salt, Soy Lecithin,
                                                   Chocolate, Artificial Flavor.

5
 Monica Watrous, The new pleasure paradigm,                    Food Business        News, Oct. 4, 2017,
https://www.foodbusinessnews.net/articles/10688-the-new-pleasure-paradigm (“To tap into today’s pleasure
principles, it is critical to move beyond the temporary “high” often associated with pleasure and focus on real
ingredients”).


                                                      4
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 5 of 17 PageID #: 31



       16.    Cocoa powder (“cocoa”) is the “core of a chocolate's flavor, without any extra fat,

sugar, or milk to get in the way.”

       17.    Cocoa powder results from crushing the edible portions of the cocoa bean – “nibs” –

into a fine paste, releasing and melting the nibs’ fat content (cocoa butter).

       18.    The combination of crushed, ground nibs and cocoa butter produces chocolate liquor.

       19.    The chocolate liquor is pressed between hydraulic plates to form hard-cocoa “press

cakes” and the excess cocoa butter is removed.

       20.    The cocoa cakes are grated into fine powders.

       21.    The types of powders produced are based on the amount of cocoa butter, or fat,

remaining in the powder: high or “breakfast cocoa” (22% +), medium or “cocoa” (10-12%) and

low-fat cocoa (less than 10%).

       22.    The cocoa powder can be further treated through alkalization (“Dutch-process” or

alkalized) or used in its non-alkalized state.

       23.    The use and presence of alkalis reduces the acidity of cocoa powder, giving it a

noticeably darker hue associated with the Products but detracting from the “real cocoa” taste.

                 Non-Alkalized                                         Alkalized




       24.    The claim of “always made real cocoa” is intended to differentiate the cocoa in the

Products from other cocoa ingredients bearing the standard cocoa designation, i.e., “cocoa” or



                                                  5
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 6 of 17 PageID #: 32



“cocoa processed with alkali,” and implies the cocoa present in the Products is nutritionally and

organoleptically superior.6

           25.   Because cocoa is a commonly used and valued product, consumers have certain

expectations based on experience when it comes to how “cocoa” is declared on a label.

           26.   No reasonable consumer would expect the cocoa in the Products to have been made

with and contain alkalis because “real,” in modifying the word “cocoa,” represents the cocoa

powder is included in its most simplified form.

           27.   When defendant indicates the presence of cocoa in places other than the ingredient

list, and attempts to distinguish the form of cocoa containing the optional alkali ingredients from

other forms of cocoa without these optional ingredients, it is required to declare the presence of

alkalis.

           28.   According to Nielsen market research, a majority of consumers “say that when it

comes to ingredient trends, a back-to-basics mind-set, focused on simple ingredients and fewer

artificial or processed foods, is a priority.”7

           29.   It is false, deceptive and misleading to conspicuously promote “real cocoa” without

any reference to the presence and use of alkalis either preceding or following because “real cocoa”

without any modifying terms implies the absence of artificial ingredients in the cocoa.

           30.   The Products’ use of the optional alkali ingredients significantly distinguishes its

cocoa component from cocoa powder which does not contain alkali.

           31.   The presence or absence of alkalis effect the taste and color of the cocoa powder to

such an extent that they are a characterizing feature and effect whether a product that promotes the



6
 21 C.F.R. §130.11 Label designations of ingredients for standardized foods.
7
   Reaching for Real Ingredients: Avoiding the Artificial, Nielsen, CPG, FMCG & Retail, Sept. 6, 2016
https://www.nielsen.com/us/en/insights/news/2016/reaching-for-real-ingredients-avoiding-the-artificial.html


                                                    6
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 7 of 17 PageID #: 33



presence of cocoa will be purchased.

       32.   Though it may be duplicative and unnecessary to indicate the presence of all optional

ingredients used in standardized foods wherever the affected ingredient is declared, other than the

ingredient list, this is not the case where an optional ingredient (alkali) is characterizing towards

the affected ingredient (cocoa).

       33.   The representation “real cocoa” is false, deceptive and misleading because

consumers expect “real cocoa” to indicate a higher quality cocoa than had the ingredient merely

been accurately identified as “cocoa,” (minus the descriptor “real”), the term for cocoa between

10 and 22 percent fat.

       34.   By misrepresenting medium fat cocoa as “real cocoa,” consumers will expect the

cocoa powder component to be nutritionally and organoleptically superior than it actually is.

       35.   Such a type of higher fat cocoa – above 22 percent – is referred to as breakfast cocoa,

which has a more intense “chocolate-y” flavor.

       36.   The emphasis on “milk” – “milk’s favorite cookie” – reinforces the expectation that

the cocoa contained in the Products will not contain nor be processed with artificial, non-cocoa

ingredients, because reasonable consumers are familiar with milk being perhaps nature’s simplest

and original food, unprocessed and pure.

       37.   The Products contain other representations which are misleading and deceptive.

       38.   As a result of the false and misleading labeling, the Products are sold at premium

prices – no less than $4.99 per 14.3 oz (405g), excluding tax – compared to other similar products

represented in a non-misleading way.

                                       Jurisdiction and Venue


       39.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).



                                                 7
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 8 of 17 PageID #: 34



        40.   Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        41.   This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        42.   Venue is proper because the New York Plaintiffs and many class members reside in

this District and defendant does business in this District and State.

        43.   A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        44.   Plaintiff Harris is a citizen of Kings County, New York.

        45.   Plaintiff Williams is a citizen of Clinton County, New York.

        46.   Plaintiff Wade is a citizen of Charlotte County, Florida.

        47.   Plaintiff Hunt is a citizen of Stevens County, Washington.

        48.   Plaintiff Jacobson is a citizen of Hardin County, Texas.

        49.   Plaintiff Stephens is a citizen of Elmore County, Idaho.

        50.   Plaintiff Leblanc is a citizen of Middlesex County, Massachusetts.

        51.   Plaintiff Parks is a citizen of Grayson County, Virginia.

        52.   Plaintiff Bolerjack is a citizen of Pitkin County, Colorado.

        53.   Plaintiff Kogan is a citizen of Monmouth County, New Jersey.

        54.   Plaintiff Andriulli is a citizen of New Haven County, Connecticut.

        55.   Plaintiff Altes is a citizen of Los Angeles County, California.

        56.   Jane Doe plaintiffs are citizens of the 39 states for which the identity of a named

plaintiff has not been disclosed, but who were affected in the same manner as the Named Plaintiffs.

        57.   The allegations as related to laws of other states where no named plaintiff has been


                                                   8
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 9 of 17 PageID #: 35



disclosed serves as a placeholder upon joinder or amendment.

        58.   Defendant is a Delaware limited liability company with co-principal places of

business in Deerfield, Illinois and East Hanover, New Jersey and upon information and belief, at

least one member is not a citizen of New York.

        59.   During the class period, Named Plaintiffs and Jane Doe Plaintiffs purchased one or

more Products for personal use, consumption or application with the representations described

herein, for no less than the price indicated, supra, excluding tax, within their districts and/or states.

        60.   Named Plaintiffs and Jane Doe Plaintiffs purchased the Products based upon the

representations on the packaging.

        61.   Named Plaintiffs and Jane Doe Plaintiffs would consider purchasing the Products

again if there were assurances that the Products’ representations were no longer misleading.

                                           Class Allegations


        62.   The classes will consist of all consumers in all 50 states with sub-classes for the

individual states.

        63.   The present complaint contains Named Plaintiffs from: New York, Florida,

Washington, Texas, Idaho, Massachusetts, Virginia, Colorado, New Jersey, Connecticut and

California, who will represent their state sub-classes of persons who purchased any Products

containing the actionable representations during the statutes of limitation.

        64.   A class action is superior to other methods for fair and efficient adjudication.

        65.   The class is so numerous that joinder of all members, even if permitted, is

impracticable, as there are likely hundreds of thousands of members.

        66.   Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if Named Plaintiffs and Jane Doe



                                                   9
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 10 of 17 PageID #: 36



 Plaintiffs and class members are entitled to damages.

         67.    Named Plaintiffs and Jane Doe Plaintiffs’ claims and the basis for relief are typical

 to other members because all were subjected to the same representations.

         68.    Named Plaintiffs are adequate representatives because their interests do not conflict

 with other members.

         69.    No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

         70.    Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest.

         71.    Named Plaintiffs and Jane Doe Plaintiffs’ counsel is competent and experienced in

 complex class action litigation and intends to adequately and fairly protect class members’

 interests.

         72.    Plaintiff(s) seeks class-wide injunctive relief because the practices continue.

                New York General Business Law (“GBL”) §§ 349 & 350, New Jersey Consumer
               Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq, California Consumers Legal Remedies
                                     Act, Civ. Code §§ 1750-1785 (“CLRA”)
                       and Consumer Protection Statutes of Other States and Territories

         73.    Named Plaintiffs and Jane Doe Plaintiffs assert causes of action under the consumer

 protection statutes of the all 50 states, with Named Plaintiffs asserting the consumer protection

 laws of their individual states.

     a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;
     b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.
        seq.;
     c. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;
     d. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair
        Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;
     e. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;
     f. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;
     g. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;
     h. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;


                                                   10
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 11 of 17 PageID #: 37



    i. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;
    j. Georgia Fair Business Practices Act, §10-1-390 et. seq.;
    k. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and
        Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
    l. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
    m. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;
    n. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;
    o. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the
        Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;
    p. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§
        51:1401, et. seq.;
    q. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform
        Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;
    r. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws ch. 93A;
    s. Michigan Consumer Protection Act, §§ 445.901, et. seq.;
    t. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and
        Minnesota Uniform Deceptive Trade Practices Act, Minn Stat. § 325D.43, et. seq.;
    u. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;
    v. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;
    w. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,
        et. seq.;
    x. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska
        Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;
    y. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;
    z. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;
    aa. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;
    bb. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;
    cc. New York General Business Law (“GBL”) §§ 349 & 350;
    dd. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;
    ee. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;
    ff. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
    gg. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);
    hh. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-
        13.1-1 et. seq.;
    ii. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;
    jj. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified
        Laws §§ 37 24 1, et. seq.;
    kk. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;
    ll. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;
    mm. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;
    nn. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101, et.
        seq.;
    oo. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.

        74.   Named Plaintiffs and Jane Doe Plaintiffs and class members assert causes of action

 under the consumer protection laws of their States, supra.


                                                11
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 12 of 17 PageID #: 38



          75.    Defendant’s acts, practices, advertising, labeling, packaging, representations and

 omissions are not unique to the parties and have a broader impact on the public.

          76.    Named Plaintiffs and Jane Doe Plaintiffs and class members desired to purchase

 products which were as described by defendant and expected by reasonable consumers, given the

 product type.

          77.    California plaintiff and Subclass were consumers who engaged in transactions and

 bought the Products for personal, family, or household consumption or use. Cal. Civ. Code §

 1761(d)-(e).

          78.    After mailing appropriate notice and demand California Plaintiff will have mailed

 and/or have amended the present complaint to include a request for damages. Cal. Civil Code §

 1782(a), (d).

          79.    Defendant violated California’s Unfair Competition Law (“UCL”) and the Bus. &

 Prof. Code §§ 17200-17210, as to the California Plaintiffs and Subclass by engaging in unlawful,

 fraudulent, and unfair conduct as a result of its violations of (a) the CLRA, Cal. Civ. Code §

 1770(a)(5), (a)(7), and (a)(9); (b) the FAL, and (c) the Cal. Bus. & Prof. Code §§ § 17500, 17580-

 17581.

          80.    In accordance with Civ. Code § 1780(a) and California Business and Professional

 Code § 17203, California Plaintiff will seek injunctive and equitable relief for violations of the

 CLRA and attorney fees and costs for the California Plaintiff and Subclass.

          81.    The representations and omissions were relied on by Named Plaintiffs and Jane Doe

 Plaintiffs and class members, who paid more than they would have, causing damages.

                                         Negligent Misrepresentation

          82.    Named Plaintiffs and Jane Doe Plaintiffs and class members incorporate by




                                                  12
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 13 of 17 PageID #: 39



 references all preceding paragraphs.

        83.    Defendant misrepresented the misrepresented the substantive, health, organoleptic

 and nutritional attributes of the Products’ composition.

        84.    Defendant had a duty to disclose and/or provide non-deceptive labeling of the

 Products and knew or should have known same were false or misleading.

        85.    This duty is based on defendant’s position as an entity which has held itself out as

 having special knowledge in the production, service and/or sale of the product type.

        86.    The representations took advantage of cognitive shortcuts made by consumers at the

 point-of-sale and their trust placed in defendant, a well-known and widely recognized and

 respected brand in this sector.

        87.    Named Plaintiffs and Jane Doe Plaintiffs and class members reasonably and

 justifiably relied on these negligent misrepresentations and omissions, which served to induce and

 did induce, the purchase of the Products.

        88.    Named Plaintiffs and Jane Doe Plaintiffs and class members would not have

 purchased the Products or paid as much if the true facts had been known, thereby suffering

 damages.

               Breach of Express Warranty and Implied Warranty of Merchantability,
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        89.    Named Plaintiffs and Jane Doe Plaintiffs incorporate by references all preceding

 paragraphs.

        90.    Defendant manufactures and sells products which contain a characterizing

 ingredient.

        91.    Defendant sells cookies with “real cocoa” ingredients, purporting to be the ingredient

 type in its most basic form available such that it can be functionally included in the Products.



                                                  13
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 14 of 17 PageID #: 40



        92.      The Products warranted to Named Plaintiffs and Jane Doe Plaintiffs and class

 members that they possessed substantive, functional, nutritional, compositional, organoleptic,

 sensory, physical and other attributes which they did not.

        93.      Defendant had a duty to disclose and/or provide a non-deceptive description of the

 Products and knew or should have known same were false or misleading.

        94.      This duty is based, in part, on defendant’s position as one of the largest users of cocoa

 in the world.

        95.      The Products warranted to plaintiff and class members that their characterizing

 ingredient was distinct from other versions of the characterizing ingredient when in fact it was a

 modified form.

        96.      Plaintiff desired to purchase products which were as described by defendant.

        97.      The Products did not conform to their affirmations of fact and promises, wholly due

 to defendant’s actions.

        98.      The Products were not merchantable in their final sale form.

        99.      Named Plaintiffs, Jane Doe Plaintiffs and class members relied on defendant’s

 claims, paying more than they would have.

                                                  Fraud


        100. Named Plaintiffs and Jane Doe Plaintiffs incorporate by references all preceding

 paragraphs.

        101. Defendant’s purpose was to mislead consumers who seek products which feature

 “real” ingredients – “real” referring to the ingredient in its least modified form such that it can be

 incorporated into a final product.

        102. Defendant’s intent was to secure economic advantage in the marketplace against



                                                     14
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 15 of 17 PageID #: 41



 competitors.

        103. Named Plaintiffs and Jane Doe Plaintiffs and class members observed and relied on

 defendant’s claims, causing them to pay more than they would have, entitling them to damages.

                                            Unjust Enrichment

        104. Named Plaintiffs and Jane Doe Plaintiffs incorporate by references all preceding

 paragraphs.

        105. Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of plaintiff and class members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                Jury Demand and Prayer for Relief

 Named Plaintiffs and Jane Doe Plaintiffs demand a jury trial on all issues.

     WHEREFORE, Named Plaintiffs and Jane Doe Plaintiffs pray for judgment:

    1. Declaring this a proper class action, certifying named plaintiffs as representatives and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct such

        practices to comply with the law;

    3. Injunctive relief for members of the State Subclasses pursuant to the consumer protection

        laws of their States;

    4. An award of restitution and disgorgement pursuant to the consumer protection laws of the

        States where this is authorized;

    5. An award of disgorgement pursuant to California Business and Professions Code §§ 17203

        and 17535 for California Plaintiffs and members of the California Subclass;

    6. An order enjoining Defendant, pursuant to the relevant state consumer protection laws, to

        remove and/or refrain from using representations on Defendant’s Products described here;


                                                 15
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 16 of 17 PageID #: 42



    7. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

    8. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

       experts; and

    9. Such other and further relief as the Court deems just and proper.

 Dated: June 14, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan (SS-8533)
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com




                                               16
Case 1:19-cv-02249-ERK-RER Document 6 Filed 06/14/19 Page 17 of 17 PageID #: 43



 1:19-cv-02249-ERK-RER
 United States District Court
 Eastern District of New York

 Charles Harris, Evan Williams, Angela Wade, Donald C. Hunt, Erica Jacobson, Jennifer Stephens,
 Paula Leblanc, Rachel Parks, Sonya Bolerjack, Tatyana Kogan, Theresa Andriulli, Tiffni Altes
 and Jane Doe individually and on behalf of all others similarly situated


                                        Plaintiffs


         - against -


 Mondelēz Global LLC

                                         Defendant




                                  First Amended Complaint


                             Sheehan & Associates, P.C.
                              505 Northern Blvd., #311
                                Great Neck, NY 11021
                                Tel: (516) 303-0552
                                Fax: (516) 234-7800



 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: June 14, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
